Citation Nr: 0946924	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for otitis media.  

2.  Entitlement to a higher initial evaluation for the 
service-connected bilateral hearing loss, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to a higher initial evaluation for the 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
RO.  

In October 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  

The issue of an initial evaluation higher than 30 percent for 
the service-connected bilateral hearing loss is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have suffered 
retraction of each ear drum due to the document episode 
bilateral otitis media that required hospitalization and 
treatment with antibiotics during his service in World War 
II.  

2.  In October 2009, prior to the promulgation of a decision 
in the appeal, the Veteran  requested a withdrawal of the 
appeal as to the issue of a higher initial evaluation for 
tinnitus.  

3.  The service-connected bilateral hearing disability 
currently is shown to be productive of an disability picture 
that more nearly approximates that of level VI hearing acuity 
in the left ear and level VII hearing on the right.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of otitis media is due 
to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  

2.  The criteria for withdrawal of a Substantive Appeal on 
the issue of an increased rating for the service-connected 
tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).  

3.  The criteria for the assignment of a 30 percent for the 
service-connected bilateral hearing loss disability are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.85, 4.86 including Diagnostic Code 6100 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Otitis Media

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The service treatment record serves to document the Veteran 
had an episode of acute, severe, bilateral otitis media in 
February 1945.  

The Veteran testified that he went deaf for a period of time 
because he was given the wrong medication.  He then was 
hospitalized, and when given the correct medication the 
infection resolved.  

The service treatment record in this regard that the Veteran 
was hospitalized for nine days in February 1945 for acute, 
severe nonsuppurative otitis media with hearing reported as 
being  8/15 in the right ear and 12/15 on the left.  He was 
treated with antibiotics and underwent an uneventful 
recovery.  He was noted still have slight retraction of the 
right ear drum and diffuse hyperemia of his ear drum at the 
time of hospital discharge.  

The Veteran underwent a VA examination for ear disease in 
November 2006.  The examiner noted that the Veteran had no 
active ear disease.  

At the October 2009 Board hearing, the Veteran testified that 
he has no current diagnosis of otitis media.  However, he 
asserted that the infection in service had impacted his 
hearing.  

The Board notes that Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, it is clear to the Board that the episode of severe 
otitis media in service resolved only after extensive 
treatment with antibiotics and produced definite residuals 
including retraction of each drum and a related conductive 
hearing loss.  

Given the circumstances of this case, the Board finds the 
evidence to be in relative equipoise in showing that the 
Veteran as likely as not sustained residual disability due to 
the bilateral otitis media that was incurred in his active 
service during World War II.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the residuals of otitis media is 
warranted.  

The Board also notes that the Veteran is already service-
connected for hearing loss.  Any residual effects on the 
Veteran's hearing are considered within the rating for that 
disability.  


Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  

A written statement from the Veteran received at the October 
2009 Board hearing established his clear intent to withdraw 
his claim of an increased rating the service-connected 
tinnitus.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration on this issue.  Accordingly, as 
the Board does not have jurisdiction to review this matter, 
the appeal to this extent is dismissed.  


Hearing loss

The most recent VA hearing test results confirm the Veteran's 
assertions of having had an increase in severity with respect 
to his service-connected bilateral hearing loss.  The 
recorded findings are shown to translate to an average 
decibel loss of 74 in the left ear and 79 on the right.  

While discrimination scores of 76 in the left ear and "92" 
in the right ear were noted, the individual test findings for 
each of the frequencies from 1000 through 4000 Hertz were 55 
decibels or more in each ear.  

Thus, as an exceptional hearing disability, the use of Table 
VIa to evaluate the service-connected hearing loss disability 
is permitted.  The average losses translates to level VI 
hearing for the left ear and level VII for the right ear.  

With these results, the Board finds that any calculations by 
the RO were clearly in error in assigning only a 10 percent 
rating for the bilateral hearing loss.  

Accordingly, in applying the findings of the most recent 
examination to Table VII, the Board calculates that the 
service-connected bilateral hearing disability should be 
assigned a 30 percent rating at this time.  

It is unfortunate that such a basic mistake in calculation 
required that the Veteran initiate an appeal in order to have 
the correct rating assigned.  The Board apologizes to the 
Veteran for this failure in service on the part of VA and the 
delay resulting therefrom.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in June 2006 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  VA obtained available 
service treatment records and VA treatment records.  A VA ear 
disease examination was conducted.  The claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  


ORDER

Service connection for the residuals of otitis media is 
granted.  

The appeal as to the issue of an increased evaluation for the 
service-connected tinnitus is dismissed.  

An increased rating of 30 percent for the service-connected 
bilateral hearing loss is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

The Veteran testified that a VA audiologist told him his 
hearing has gotten slightly worse during a visit the week 
before the October 2009 hearing.  The claims file does not 
contain records from that visit.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Although the VA audiologist reportedly told the Veteran that 
his hearing had slightly worsened, no objective testing 
occurred during the October 2009 appointment.  Consequently, 
VA should schedule another examination.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997) (VA should have scheduled 
another examination where the appellant complained of 
increased hearing loss two years after his last audiology 
examination).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to obtain any outstanding VA treatment 
records for the Veteran and associate 
them with the claims file.

2.  The RO should then schedule the 
Veteran for a VA audiological examination 
to determine the current severity of his 
service-connected bilateral hearing loss.  
The claims folder should be made 
available to the examiner for review.   
Complete hearing testing should be 
performed in this regard to determine the 
current severity of the service-connected 
hearing disability.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issue on appeal in light of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted, then the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


